Petition for rehearing granted. The order entered June 4, 1951, denying certiorari, 341 U. S. 952, is vacated and the petition for writ of certiorari to the United States Court of Appeals for the Second Circuit, is granted. The sole question for review is: Was the charge of contempt, as and when certified, one which the accusing judge was authorized under Rule 42 (a) [Federal Rules of Criminal Procedure] to determine and punish himself; or wás it one to.be adjudged and punished under Rule 42 (b) only by a judge other than the accusing one and after notice, hearing, and opportunity to defend? The motion for leave to file brief of National Lawyers Guild, as amicus.curiae, is denied.
Mr. Justice Clark took no part in the consideration or decision of these applications.